DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is responsive to applicant's amendment and remarks received on 07/05/2022. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al.  (US 20190081231 A1) in view of Lee et al. (WO2014098429 – cited in applicant’s IDS filed on 3/7/2022) and (Nakao US 20190074425 A1 – cited in IDS filed on 11/23/2020).

Regarding claim 1, Takeda discloses an actuator comprising: 
a piezoelectric element (fig. 1 piezoelectric element 11;[0021] The actuator 10 includes a piezoelectric element 11); and 
a retainer (fig. 1 holder 15);
a diaphragm that has the piezoelectric element attached thereto, and vibrates according to an expanding and contracting displacement of the piezoelectric element (fig. 1 frame 10a comprising vibration plate 12; [0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), 
wherein the diaphragm is configured to convert the expanding and contracting displacement of the piezoelectric element into a vibration in a predetermined direction ([0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), and 
the diaphragm is configured to support a vibration object that provides a tactile sensation of the vibration in the predetermined direction (fig. 1 illustrates frame 10a comprising vibration plate 12 and supports 13 are configured to support the object of vibration 30 for providing a tactile sensation, in a displaceable manner; [0028] When both ends of the vibration plate 12 are supported, the vibration plate 12 vibrates in accordance with displacement of the piezoelectric element 11, with the amplitude being maximized near the center of the vibration plate 12. [0044] The supports 13 may be configured to transmit the vibration of the vibration plate 12 to the object of vibration 30 through the holder 15 while absorbing as little of the vibration as possible.); and
the retainer is disposed between the diaphragm and the vibration object (fig. 1 illustrates the holder 15 disposed between the vibration plate 12 and vibration object 30).
However, Takeda does not expressly disclose wherein the diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact, the first spring constant being determined based on an amplitude of the predetermined direction of the diaphragm and the second spring constant being determined based on an amplitude of the vibration object; Although, Takeda figs. 1-6; [0027] A structure in which the piezoelectric element 11 is provided on the first main surface 12a of the vibration plate 12 is known as a monomorph. In a monomorph, the expansion and contraction of the piezoelectric element 11 provokes bending vibration of the vibration plate 12. When only one end of the vibration plate 12 is supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized at the other end of the vibration plate 12. When both ends of the vibration plate 12 are supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized near the center of the vibration plate 12. [0032] The holder 15 may have a large elastic modulus in the vibration direction of the vibration plate 12, i.e. in the normal direction of the first main surface 12a, to efficiently transmit vibration of the vibration plate 12 to the object of vibration 30. On the other hand, the holder 15 may have a small elastic modulus in a direction parallel to the first main surface 12a of the vibration plate 12. This configuration can reduce the likelihood of damage to the tactile sensation providing apparatus 1 due to an external force. The elastic modulus is a constant indicating the relationship between an external force acting on a member and the amount of displacement of the member. The external force on the member corresponds to the product of the amount of displacement and the elastic modulus. In other words, the same external force produces a larger amount of displacement as the elastic modulus is smaller. Also see [0044]. Takeda also does not expressly disclose the retainer extends across the first plate and the second plate; Although, [0031] teaches the holder 15 is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center.
Lee, from a similar field of endeavor, teaches a diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact (pgs. 6-7 lines 238-248: Meanwhile, in FIG. 4 , the buffer part 132 is shown as a plurality of bent parts, but in the buffer part 132 included in the diaphragm 130 , the central portion to which the piezo 140 is coupled among the regions of the diaphragm 130 has a relatively large spring constant. As long as it is formed to have a, and the region in which the buffer part 132 is formed except for the central portion of the region of the diaphragm 130 has a relatively small spring constant, that is, the piezo 140 in the region of the diaphragm 130 is As long as the area to be interviewed and the area in which the buffer part 132 is formed have different spring constant K values, the shape is not limited. In particular, it is preferable that the spring constant K value (2) of the area including the buffer part 132 among the area of the diaphragm 130 is smaller than the spring constant K value (K1) of the area where the piezo 140 faces. More preferably, the spring constant K value (K2) of the area including the buffer part 132 among the area of the diaphragm 130 and the spring constant K value (K1) of the area where the piezo 140 is interfacing are expressed by the following equation Having a relationship may be more desirable for improving the drop reliability. Pg. 9 ln 351-364: Meanwhile, although not shown, when a plurality of piezos are coupled to the diaphragm 130 as shown in FIGS. SA and 8B , the diaphragm region between the plurality of piezos has a smaller spring constant than the diaphragm region at the portion to which the piezo 140 is coupled. It is preferable to include an area where That is, using the same principle as the buffer unit 132 shown in FIG. 4, in order to partially change the spring constant in the diaphragm 130, for example. a hole is placed in all or part of the diaphragm area between the plurality of piezo. By reducing the cross - sectional area, the spring constant may be smaller than the spring constant of the diaphragm region to which the piezo 140 is coupled. As such, all or part of the diaphragm region between the plurality of piezo 140 among the regions of the diaphragm 130 is formed to have a relatively small spring constant, and the region to which the piezo 140 is coupled among regions of the diaphragm 130 is relatively As long as it can be implemented to have a large spring constant, the implementation method can use any Known technique.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to have a diaphragm including a first plate having a first spring constant and a second plate having a second spring contact as suggested by Lee in the apparatus taught by Takeda in order to provide a haptic effect that is/are felt by the user as a vibration or vibrations (as suggested in pg. 2 ln 38-43 of Lee).
However, Takeda in view of Lee does not expressly disclose does not expressly disclose the retainer extends across the first plate and the second plate; Although, Takeda [0031] teaches the holder 15 (i.e. “retainer”) is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center. [0052] Although embodiments of the present disclosure have been described through drawings and examples, it is to be noted that various changes and modifications will be apparent to those skilled in the art on the basis of the present disclosure. Also, Lee fig. 1 illustrates holder 150 (i.e. “retainer”). Pg. 10 lines 390-394, teaches while the present invention has been particularly shown and described with reference to exemplary embodiments thereof, it is to be understood that the invention is not limited to the disclosed exemplary embodiments, but, on the contrary, Various changes and modifications will be possible.
Nakao, from a similar field of endeavor, teaches a retainer that extends across the first plate and the second plate (fig. 1-2B holder 15).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to provide the retainer extends across the first plate and the second plate as suggested by Nakao in the apparatus taught by Takeda in view of Lee in order to provide support to the vibration object (as suggested in abstract and [0027] of Nakao).

Regarding claim 2, Takeda in view of Lee and Nakao discloses actuator according to claim 1, wherein a spring constant of the diaphragm is a sum of the first spring constant and the second spring constant (Lee pgs. 6-7 lines 238-248: Meanwhile, in FIG. 4 , the buffer part 132 is shown as a plurality of bent parts, but in the buffer part 132 included in the diaphragm 130 , the central portion to which the piezo 140 is coupled among the regions of the diaphragm 130 has a relatively large spring constant. As long as it is formed to have a, and the region in which the buffer part 132 is formed except for the central portion of the region of the diaphragm 130 has a relatively small spring constant, that is, the piezo 140 in the region of the diaphragm 130 is As long as the area to be interviewed and the area in which the buffer part 132 is formed have different spring constant K values, the shape is not limited. In particular, it is preferable that the spring constant K value (2) of the area including the buffer part 132 among the area of the diaphragm 130 is smaller than the spring constant K value (K1) of the area where the piezo 140 faces. More preferably, the spring constant K value (K2) of the area including the buffer part 132 among the area of the diaphragm 130 and the spring constant K value (K1) of the area where the piezo 140 is interfacing are expressed by the following equation Having a relationship may be more desirable for improving the drop reliability. Pg. 9 ln 351-364: Meanwhile, although not shown, when a plurality of piezos are coupled to the diaphragm 130 as shown in FIGS. SA and 8B , the diaphragm region between the plurality of piezos has a smaller spring constant than the diaphragm region at the portion to which the piezo 140 is coupled. It is preferable to include an area where That is, using the same principle as the buffer unit 132 shown in FIG. 4, in order to partially change the spring constant in the diaphragm 130, for example. a hole is placed in all or part of the diaphragm area between the plurality of piezo. By reducing the cross - sectional area, the spring constant may be smaller than the spring constant of the diaphragm region to which the piezo 140 is coupled. As such, all or part of the diaphragm region between the plurality of piezo 140 among the regions of the diaphragm 130 is formed to have a relatively small spring constant, and the region to which the piezo 140 is coupled among regions of the diaphragm 130 is relatively As long as it can be implemented to have a large spring constant, the implementation method can use any Known technique.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to have a diaphragm including a first plate having a first spring constant and a second plate having a second spring contact as suggested by Lee in the apparatus taught by Takeda in order to provide a haptic effect that is/are felt by the user as a vibration or vibrations (as suggested in pg. 2 ln 38-43 of Lee).

Regarding claim 3, Takeda discloses a tactile sensation providing apparatus ([0020] As illustrated in FIG. 1, a tactile sensation providing apparatus 1) comprising: 
a vibration object that provides a tactile sensation (fig. 1 object of vibration 30; [0006] The tactile sensation providing apparatus includes an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration.) and 
an actuator (fig. 1 actuator 10) including: 
a piezoelectric element (fig. 1 piezoelectric element 11;[0021] The actuator 10 includes a piezoelectric element 11); 
a retainer (fig. 1 holder 15); and 
a diaphragm that has the piezoelectric element attached thereto, and that vibrates according to an expanding and contracting displacement of the piezoelectric element (fig. 1 frame 10a comprising vibration plate 12; [0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), 
wherein the diaphragm is configured to convert the expanding and contracting displacement of the piezoelectric element into a vibration in a predetermined direction ([0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), and 
the diaphragm is configured to support a vibration object that provides a tactile sensation of the vibration in the predetermined direction (fig. 1 illustrates frame 10a comprising vibration plate 12 and supports 13 are configured to support the object of vibration 30 for providing a tactile sensation, in a displaceable manner; [0028] When both ends of the vibration plate 12 are supported, the vibration plate 12 vibrates in accordance with displacement of the piezoelectric element 11, with the amplitude being maximized near the center of the vibration plate 12. [0044] The supports 13 may be configured to transmit the vibration of the vibration plate 12 to the object of vibration 30 through the holder 15 while absorbing as little of the vibration as possible.), and 
the retainer is disposed between the diaphragm and the vibration object (fig. 1 illustrates the holder 15 disposed between the vibration plate 12 and vibration object 30).
However, Takeda does not expressly disclose wherein the diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact, the first spring constant being determined based on an amplitude of the predetermined direction of the diaphragm and the second spring constant being determined based on an amplitude of the vibration object; Although, Takeda figs. 1-6; [0027] A structure in which the piezoelectric element 11 is provided on the first main surface 12a of the vibration plate 12 is known as a monomorph. In a monomorph, the expansion and contraction of the piezoelectric element 11 provokes bending vibration of the vibration plate 12. When only one end of the vibration plate 12 is supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized at the other end of the vibration plate 12. When both ends of the vibration plate 12 are supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized near the center of the vibration plate 12. [0032] The holder 15 may have a large elastic modulus in the vibration direction of the vibration plate 12, i.e. in the normal direction of the first main surface 12a, to efficiently transmit vibration of the vibration plate 12 to the object of vibration 30. On the other hand, the holder 15 may have a small elastic modulus in a direction parallel to the first main surface 12a of the vibration plate 12. This configuration can reduce the likelihood of damage to the tactile sensation providing apparatus 1 due to an external force. The elastic modulus is a constant indicating the relationship between an external force acting on a member and the amount of displacement of the member. The external force on the member corresponds to the product of the amount of displacement and the elastic modulus. In other words, the same external force produces a larger amount of displacement as the elastic modulus is smaller. Also see [0044]. Takeda also does not expressly disclose the retainer extends across the first plate and the second plate; Although, [0031] teaches the holder 15 is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center.
Lee, from a similar field of endeavor, teaches a diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact (pgs. 6-7 lines 238-248: Meanwhile, in FIG. 4 , the buffer part 132 is shown as a plurality of bent parts, but in the buffer part 132 included in the diaphragm 130 , the central portion to which the piezo 140 is coupled among the regions of the diaphragm 130 has a relatively large spring constant. As long as it is formed to have a, and the region in which the buffer part 132 is formed except for the central portion of the region of the diaphragm 130 has a relatively small spring constant, that is, the piezo 140 in the region of the diaphragm 130 is As long as the area to be interviewed and the area in which the buffer part 132 is formed have different spring constant K values, the shape is not limited. In particular, it is preferable that the spring constant K value (2) of the area including the buffer part 132 among the area of the diaphragm 130 is smaller than the spring constant K value (K1) of the area where the piezo 140 faces. More preferably, the spring constant K value (K2) of the area including the buffer part 132 among the area of the diaphragm 130 and the spring constant K value (K1) of the area where the piezo 140 is interfacing are expressed by the following equation Having a relationship may be more desirable for improving the drop reliability. Pg. 9 ln 351-364: Meanwhile, although not shown, when a plurality of piezos are coupled to the diaphragm 130 as shown in FIGS. SA and 8B , the diaphragm region between the plurality of piezos has a smaller spring constant than the diaphragm region at the portion to which the piezo 140 is coupled. It is preferable to include an area where That is, using the same principle as the buffer unit 132 shown in FIG. 4, in order to partially change the spring constant in the diaphragm 130, for example. a hole is placed in all or part of the diaphragm area between the plurality of piezo. By reducing the cross - sectional area, the spring constant may be smaller than the spring constant of the diaphragm region to which the piezo 140 is coupled. As such, all or part of the diaphragm region between the plurality of piezo 140 among the regions of the diaphragm 130 is formed to have a relatively small spring constant, and the region to which the piezo 140 is coupled among regions of the diaphragm 130 is relatively As long as it can be implemented to have a large spring constant, the implementation method can use any Known technique.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to have a diaphragm including a first plate having a first spring constant and a second plate having a second spring contact as suggested by Lee in the apparatus taught by Takeda in order to provide a haptic effect that is/are felt by the user as a vibration or vibrations (as suggested in pg. 2 ln 38-43 of Lee).
However, Takeda in view of Lee does not expressly disclose does not expressly disclose the retainer extends across the first plate and the second plate; Although, Takeda [0031] teaches the holder 15 (i.e. “retainer”) is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center. [0052] Although embodiments of the present disclosure have been described through drawings and examples, it is to be noted that various changes and modifications will be apparent to those skilled in the art on the basis of the present disclosure. Also, Lee fig. 1 illustrates support member 150 (i.e. “retainer”). Pg. 10 lines 390-394, teaches while the present invention has been particularly shown and described with reference to exemplary embodiments thereof, it is to be understood that the invention is not limited to the disclosed exemplary embodiments, but, on the contrary, Various changes and modifications will be possible.
Nakao, from a similar field of endeavor, teaches a retainer that extends across the first plate and the second plate (fig. 1-2B holder 15).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to provide the retainer extends across the first plate and the second plate as suggested by Nakao in the apparatus taught by Takeda in view of Lee in order to provide support to the vibration object (as suggested in abstract and [0027] of Nakao).

Regarding claim 4, Takeda in view of Lee and Nakao discloses the tactile sensation providing apparatus according to claim 3, wherein the tactile sensation providing apparatus does not include an elastic member (fig. 1 does not illustrate an elastic member in the tactile sensation providing apparatus 1. Interpretation note: The claimed “elastic member” is interpreted as the elastic member 20x illustrated in fig. 6 of applicant’s disclosure). 

Regarding claim 5, Takeda discloses an actuator comprising: 
a piezoelectric element (fig. 1 piezoelectric element 11;[0021] The actuator 10 includes a piezoelectric element 11); 
a retainer (fig. 1 holder 15); and 
a diaphragm that has the piezoelectric element attached thereto (fig. 1 illustrates frame 10a comprising vibration plate 12), the diaphragm configured to: 
vibrate according to an expanding and contracting displacement of the piezoelectric element (fig. 1 frame 10a comprising vibration plate 12; [0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), 
convert the expanding and contracting displacement of the piezoelectric element into a vibration in a predetermined direction ([0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), and 
support a vibration object that provides a tactile sensation of the vibration in the predetermined direction (fig. 1 illustrates frame 10a comprising vibration plate 12 and supports 13 are configured to support the object of vibration 30 for providing a tactile sensation, in a displaceable manner; [0028] When both ends of the vibration plate 12 are supported, the vibration plate 12 vibrates in accordance with displacement of the piezoelectric element 11, with the amplitude being maximized near the center of the vibration plate 12. [0044] The supports 13 may be configured to transmit the vibration of the vibration plate 12 to the object of vibration 30 through the holder 15 while absorbing as little of the vibration as possible.), and 
the retainer is disposed between the diaphragm and the vibration object (fig. 1 illustrates the holder 15 disposed between the vibration plate 12 and vibration object 30).
However, Takeda does not expressly disclose wherein the diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact, the first spring constant being determined based on an amplitude of the predetermined direction of the diaphragm and the second spring constant being determined based on an amplitude of the vibration object; Although, Takeda figs. 1-6; [0027] A structure in which the piezoelectric element 11 is provided on the first main surface 12a of the vibration plate 12 is known as a monomorph. In a monomorph, the expansion and contraction of the piezoelectric element 11 provokes bending vibration of the vibration plate 12. When only one end of the vibration plate 12 is supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized at the other end of the vibration plate 12. When both ends of the vibration plate 12 are supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized near the center of the vibration plate 12. [0032] The holder 15 may have a large elastic modulus in the vibration direction of the vibration plate 12, i.e. in the normal direction of the first main surface 12a, to efficiently transmit vibration of the vibration plate 12 to the object of vibration 30. On the other hand, the holder 15 may have a small elastic modulus in a direction parallel to the first main surface 12a of the vibration plate 12. This configuration can reduce the likelihood of damage to the tactile sensation providing apparatus 1 due to an external force. The elastic modulus is a constant indicating the relationship between an external force acting on a member and the amount of displacement of the member. The external force on the member corresponds to the product of the amount of displacement and the elastic modulus. In other words, the same external force produces a larger amount of displacement as the elastic modulus is smaller. Also see [0044]. Takeda also does not expressly disclose the retainer extends across the first plate and the second plate; Although, [0031] teaches the holder 15 is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center.
Lee, from a similar field of endeavor, teaches a diaphragm includes a first plate having a first spring constant and a second plate having a second spring contact (pgs. 6-7 lines 238-248: Meanwhile, in FIG. 4 , the buffer part 132 is shown as a plurality of bent parts, but in the buffer part 132 included in the diaphragm 130 , the central portion to which the piezo 140 is coupled among the regions of the diaphragm 130 has a relatively large spring constant. As long as it is formed to have a, and the region in which the buffer part 132 is formed except for the central portion of the region of the diaphragm 130 has a relatively small spring constant, that is, the piezo 140 in the region of the diaphragm 130 is As long as the area to be interviewed and the area in which the buffer part 132 is formed have different spring constant K values, the shape is not limited. In particular, it is preferable that the spring constant K value (2) of the area including the buffer part 132 among the area of the diaphragm 130 is smaller than the spring constant K value (K1) of the area where the piezo 140 faces. More preferably, the spring constant K value (K2) of the area including the buffer part 132 among the area of the diaphragm 130 and the spring constant K value (K1) of the area where the piezo 140 is interfacing are expressed by the following equation Having a relationship may be more desirable for improving the drop reliability. Pg. 9 ln 351-364: Meanwhile, although not shown, when a plurality of piezos are coupled to the diaphragm 130 as shown in FIGS. SA and 8B , the diaphragm region between the plurality of piezos has a smaller spring constant than the diaphragm region at the portion to which the piezo 140 is coupled. It is preferable to include an area where That is, using the same principle as the buffer unit 132 shown in FIG. 4, in order to partially change the spring constant in the diaphragm 130, for example. a hole is placed in all or part of the diaphragm area between the plurality of piezo. By reducing the cross - sectional area, the spring constant may be smaller than the spring constant of the diaphragm region to which the piezo 140 is coupled. As such, all or part of the diaphragm region between the plurality of piezo 140 among the regions of the diaphragm 130 is formed to have a relatively small spring constant, and the region to which the piezo 140 is coupled among regions of the diaphragm 130 is relatively As long as it can be implemented to have a large spring constant, the implementation method can use any Known technique.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to have a diaphragm including a first plate having a first spring constant and a second plate having a second spring contact as suggested by Lee in the apparatus taught by Takeda in order to provide a haptic effect that is/are felt by the user as a vibration or vibrations (as suggested in pg. 2 ln 38-43 of Lee).
However, Takeda in view of Lee does not expressly disclose does not expressly disclose the retainer extends across the first plate and the second plate; Although, Takeda [0031] teaches the holder 15 (i.e. “retainer”) is provided near the center on the second main surface 12b side. The position at which the holder 15 is provided is not limited being near the center. [0052] Although embodiments of the present disclosure have been described through drawings and examples, it is to be noted that various changes and modifications will be apparent to those skilled in the art on the basis of the present disclosure. Also, Lee fig. 1 illustrates holder 150 (i.e. “retainer”). Pg. 10 lines 390-394, teaches while the present invention has been particularly shown and described with reference to exemplary embodiments thereof, it is to be understood that the invention is not limited to the disclosed exemplary embodiments, but, on the contrary, Various changes and modifications will be possible.
Nakao, from a similar field of endeavor, teaches a retainer that extends across the first plate and the second plate (fig. 1-2B holder 15).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the of claimed invention to provide the retainer that extends across the first plate and the second plate as suggested by Nakao in the apparatus taught by Takeda in view of Lee in order to provide support to the vibration object (as suggested in abstract and [0027] of Nakao).

Regarding claim 9, Takeda in view of Lee and Nakao discloses the actuator according to claim 1, wherein the first plate and the second plate are formed of different materials (Lee pg. 7 lines 255-264, In addition, the support member 150 is implemented to form a support part 151 made of a metal material as shown in FIG. 4. and further include a buffer support part 152 made of an elastic material on the upper or lower portion of the support part 151. In this case, the buffer support unit 152 is not particularly limited, but a material having elasticity such as bond and rubber may be used.).

Regarding claim 10, Takeda in view of Lee and Nakao discloses the tactile sensation providing apparatus according to claim 3, wherein the first plate and the second plate are formed of different materials (Lee pg. 7 lines 255-264, In addition, the support member 150 is implemented to form a support part 151 made of a metal material as shown in FIG. 4. and further include a buffer support part 152 made of an elastic material on the upper or lower portion of the support part 151. In this case, the buffer support unit 152 is not particularly limited, but a material having elasticity such as bond and rubber may be used.).

Regarding claim 11, Takeda in view of Lee and Nakao discloses the actuator according to claim 5, wherein the first plate and the second plate are formed of different materials (Lee pg. 7 lines 255-264, In addition, the support member 150 is implemented to form a support part 151 made of a metal material as shown in FIG. 4. and further include a buffer support part 152 made of an elastic material on the upper or lower portion of the support part 151. In this case, the buffer support unit 152 is not particularly limited, but a material having elasticity such as bond and rubber may be used.).

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        							


							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684